DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 and 22-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-13, the prior art of record does not teach an optoelectronic device for mitigating crosstalk, comprising: a housing; a cover glass attached to the housing; a display disposed within the housing and viewable through the cover glass; a transmitter module positioned under the display and comprising: a transmitter polarization control element, and an optical emitter configured to emit light toward the transmitter polarization control element, the transmitter polarization control element changing a polarization state of light and passing the polarized light toward the display; and a receiver module positioned under the display and comprising: a receiver polarization control element; and an optical receiver configured to detect a portion of the polarized light reflected off a target external to the cover glass and received through the receiver polarization control element.
Regarding claims 14-19 the prior art of record does not teach a method for mitigating crosstalk in an electronic device, comprising: emitting light using a transmitter module, comprising: polarizing the emitted light; providing the polarized light through an element of a display stack including a display, to a target; receiving a reflection of the polarized light from the target, at a receiver module; analyzing the received reflection of the polarized light; and differentiating between the reflection of the polarized light from the target and a crosstalk generated by a second reflection of the polarized light off of or within the display stack.
Regarding claim 20 and 22-24, the prior art of record does not teach a mobile device, comprising: a display stack, comprising: a display; a thin film transistor stack disposed under the display; and a back film disposed under the thin film transistor stack; a transmitter module comprising multiple emitters, at least one of the multiple emitters comprising a vertical cavity surface emitting laser (VCSEL); a microlens array collimator positioned in a light emission path of the transmitter module; a liquid crystal cell positioned in the liqht emission path of the transmitter module and operable to switch between polarizations of liqht; a transmitter polarization element comprising a surface qratinq of the VCSEL; and a receiver module, comprising; a receiver optical element; a receiver compensating element; a polarization analyzer; and a detector.
Regarding claim 20, Du, Allen, and Lim as previously cited are the closest prior art and do teach  mobile device, comprising: a display stack, comprising: a display; a thin film transistor stack disposed under the display; and a back film disposed under the thin film transistor stack; a transmitter module comprising multiple emitters and a receiver module, comprising; a receiver optical element; a receiver compensating element; a polarization analyzer; and a detector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871